DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities: “the partial reflector lens” lacks antecedent basis and claim 12 should be changed to depend on claim 11 where “a partial reflector lens” is initially recited in order to remove the antecedent basis issue.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “a third mirror” in line 5. However, “a first mirror” and “a second mirror” are not explicitly defined in the claim; therefore, it’s unclear whether “a first mirror” and “a second mirror” are essential for the device rendering the claim indefinite. For purposes of examination, the Examiner interprets “a third mirror” to be a mirror.
The dependent claims 16-18 are also rejected under 35 USC 112, second paragraph, by virtue of dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Ghosh et al. (US PG Pub 2017/0256915 A1) (06/23/20 IDS).
Regarding claim 1, Ghosh discloses a device (FIG. 15) comprising: 
a vertical cavity surface emitting laser (VCSEL) (1500, FIG. 15, [0072]) comprising: 
a first mirror (1531, FIG. 15, [0072]); 
a gain medium (1503, FIG. 15, [0072]) disposed above the first mirror; and 
a second mirror (1504, FIG. 15, [0072]) disposed above the gain medium, wherein a first cavity is formed by the first mirror and the second mirror (1531/1504 form a first cavity, FIG. 15); and 
a second cavity optically coupled to the VCSEL (a second cavity is formed between 1530 and the first cavity, FIG. 15, [0072]) and configured to reflect light emitted from the VCSEL back into the first cavity of the VCSEL (1530 partially reflects light 1517 emitted from the first cavity back to the first cavity, FIG. 15, [0072]).
Regarding claim 2, Ghosh discloses the second cavity comprises an external cavity of a waveguide (1528, FIG. 15, [0072]) disposed on a substrate (1528 is positioned on a substrate as seen in FIG. 15).
Regarding claim 10, Ghosh discloses the second cavity and the VCSEL comprise a monolithic structure (FIG. 15).
Regarding claim 19, Ghosh discloses a vertical cavity surface emitting laser (VCSEL) (1500, FIG. 15, [0072]) comprising: 
a first mirror (1531, FIG. 15, [0072]); 
a gain medium (1503, FIG. 15, [0072]) disposed above the first mirror; 
a second mirror (1504, FIG. 15, [0072]) disposed above the gain medium, wherein a first cavity is formed by the first mirror and the second mirror (1531/1504 form a first cavity, FIG. 15); and 
a second cavity optically coupled to the first cavity (a second cavity is formed between 1530 and the first cavity, FIG. 15, [0072]), the second cavity comprising a reflective component (1530, FIG. 15, [0072]) and a substrate structure (a substrate is positioned between the first mirror 1531 and the reflective component 1530 in the second cavity, FIG. 15), 
wherein the second cavity is configured to reflect light emitted from the first cavity back into the first cavity (1530 partially reflects light 1517 emitted from the first cavity back to the first cavity, FIG. 15, [0072]).

Claims 15 and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Olson (US PG Pub 2012/0327754 A1).
Regarding claim 15, Olson discloses a device (FIG. 5) comprising: 
a vertical cavity surface emitting laser (VCSEL) (122, FIG. 5, [0020]) having a first cavity (a first cavity is formed between 136/138, FIG. 5), the VCSEL being disposed on a surface of a substrate (126, FIG. 5, [0020]); 
a waveguide (124, FIG. 5, [0020]) disposed on the surface of the substrate; 
a third mirror (162, FIG. 5, [0028]) disposed on a distal end of the waveguide; and 
a coupling (138, FIG. 5, [0021]) component disposed on a proximal end of the waveguide, 
wherein the waveguide is tuned to a resonance of the VCSEL (it’s implicitly taught by the VCSEL structure shown in FIG. 5) and the coupling component is configured to couple light of the resonance from the VCSEL into the waveguide and from the waveguide into the VCSEL ([0025] and [0028]).
Regarding claim 16, Olson discloses the third mirror comprises a distributed Bragg reflector (DBR) ([0028]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. in view of Olson.
Regarding claim 3, Ghosh has disclosed the device outlined in the rejection to claim 2 above except the external cavity comprises a third mirror disposed on a distal end away from the VCSEL. Olson discloses the external cavity comprises a third mirror (162, FIG. 5, [0028]) disposed on a distal end away from the VCSEL. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ghosh with the DBR mirror disposed on a distal end away from the VCSEL as taught by Olson in order to obtain wavelength selectivity of the VCSEL.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. in view of KAWAKITA et al. (US PG Pub 2020/0366058 A1).
Regarding claim 4, Ghosh has disclosed the device outlined in the rejection to claim 2 above and further discloses a coupling component (1530, FIG. 15, [0072]) disposed on a proximal end of the waveguide, and the coupling component is configured to couple light of the resonance from the VCSEL into the waveguide and from the waveguide into the VCSEL (1530 partially reflects light 1517 emitted from the first cavity back to the first cavity and partially transmits light 1527 from the first cavity into the waveguide 1528, FIG. 15, [0072]) except one or more tuning components disposed on the waveguide, wherein the one or more tuning components tune a resonance of the external cavity to a resonance of the first cavity of the VCSEL. KAWAKITA discloses one or more tuning (14, FIG. 1, [0022]-[0023]) components disposed on the waveguide, wherein the one or more tuning components tune a resonance of the external cavity to a resonance of the first cavity of the VCSEL ([0022]-[0023]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ghosh with the one or more tuning components disposed on the waveguide to tune a resonance of the external cavity to a resonance of the first cavity of the VCSEL as taught by KAWAKITA in order to obtain wavelength tunability of the VCSEL.
Regarding claim 5, Ghosh discloses the VCSEL is a single-mode VCSEL ([0051]).
Regarding claim 6, Ghosh discloses the VCSEL is a multi-mode VCSEL ([0051]).
Regarding claim 7, Ghosh, as modified, discloses the one or more tuning components tune the external cavity to the plurality of modes of the multi-mode VCSEL (it’s implicitly taught by the combined device of Ghosh and KAWAKITA).

Claims 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. in view of Carter et al. (US PG Pub 2008/0247436 A1).
Regarding claim 11, Ghosh has disclosed the device outlined in the rejection to claim 10 above and further discloses the second cavity comprises a VCSEL substrate disposed below the first mirror (a substrate is positioned between the first mirror 1531 and the reflective component 1530 in the second cavity, FIG. 15) except a partial reflector lens disposed underneath the VCSEL substrate. Carter discloses a partial reflector lens (352, FIG. 3, [0045]) disposed underneath the VCSEL substrate (150, FIG. 3, [0032]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ghosh with the partial reflector lens disposed underneath the VCSEL substrate as taught by Carter in order to prevent unwanted light form being emitted from the VCSEL ([0039] of Carter).
Regarding claim 12, Ghosh, as modified, discloses the partial reflector lens is configured to reflect a portion of light that passed through the first mirror and the VCSEL substrate such that the portion of light is reflected through the VCSEL substrate and the first mirror into the first cavity (light emitted from the active layer 126 passes through the first mirror 120 and the VCSEL substrate 150 and a portion of light 176 is reflected through the VCSEL substrate and the first mirror into the first cavity, FIG. 3 of Carter).
Regarding claim 20, Ghosh has disclosed the device outlined in the rejection to claim 19 above and further discloses the VCSEL is a bottom-emitting VCSEL (FIG. 15), the bottom-emitting VCSEL further comprising: the first mirror disposed above the substrate structure (FIG. 15); and the substrate structure disposed above the reflective component (FIG. 15) except the reflective component comprises a partial reflector lens having a curvature configured to reflect a first portion of light emitted through the first mirror from the first cavity back through the first mirror into the first cavity. Carter discloses the reflective component comprises a partial reflector lens (a recess surface 153 of the VCSEL substrate 150 having a curvature acts as a partial reflector lens, FIG. 1, [0035]) having a curvature configured to reflect a first portion of light emitted through the first mirror from the first cavity back through the first mirror into the first cavity (light emitted from the active layer 126 passes through the first mirror 120 and the VCSEL substrate 150 and a portion of light 176 is reflected through the VCSEL substrate and the first mirror into the first cavity, FIG. 1 of Carter). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ghosh with the partial reflector lens disposed underneath the VCSEL substrate as taught by Carter in order to prevent unwanted light form being emitted from the VCSEL ([0039] of Carter).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. in view of Mathai et al. (US Patent 10,290,996 B1).
Regarding claim 13, Ghosh has disclosed the device outlined in the rejection to claim 10 above except the second cavity comprises an external substrate disposed above the second mirror and a third mirror disposed above the external substrate. Mathai discloses the second cavity comprises an external substrate (136, FIG. 2, col. 6 lines 36-37) disposed above the second mirror and a third mirror (138/140, FIG. 2, col. 6 lines 48-53) disposed above the external substrate. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ghosh with the external substrate disposed above the second mirror and the third mirror disposed above the external substrate as taught by Mathai in order to enhance reflectivity of the VCSEL cavity.
Regarding claim 14, Ghosh, as modified, discloses the third mirror is configured to reflect a portion of light passed through the second mirror and the external substrate such that the portion of light is reflected through the external substrate and the second mirror into the first cavity (it’s implicitly taught by the VCSEL structure of Mathai).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Olson.
Regarding claim 17, Olson has disclosed the device outlined in the rejection to claim 16 above and further discloses the third mirror is configured to reflect a first portion of the light coupled from the VCSEL and pass a second portion of the light coupled from the VCSEL (162 is configured to reflected a first portion of light 164 and pass a second portion light 156, FIG. 5) except passing the second portion of the light coupled from the VCSEL into a non-cavity waveguide. However, it’s known in the art to pass the VCSEL output to a delivery fiber to transmit the output for maximum optical efficiency for desired application. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Olson with passing the second portion of the light coupled from the VCSEL into a non-cavity waveguide in order to maximize optical efficiency for desired application.
Regarding claim 18, Olson has disclosed the device outlined in the rejection to claim 15 above except the coupling component comprises a 45° mirror. Olson in a different embodiment discloses the coupling component comprises a focusing lens and a slanted mirror (172/174, FIG. 6, [0030]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the coupling component of Olson with the focusing lens and the slanted mirror as further taught by Olson in the different embodiment in order to maximize output power by focusing the output. It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the slanted mirror of Olson with a 45-degree angle in order to maximize horizontal transmission of the output.
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US Patent 8,116,171 B1) discloses a bottom emitting VCSEL monolithically integrated with a waveguide having a grating directional coupler (see FIG. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828